Citation Nr: 0708078	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  04-27 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type 
II, due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel






INTRODUCTION

The veteran had active service from November 1945 to November 
1955 and from December 1956 to December 1967.

This appeal to the Board of Veterans Appeals (the Board) is 
brought from action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, in 
June 2002.  The RO with current jurisdiction is Anchorage, 
Alaska.

In a statement received in September 2001, the veteran 
reported that during service he was exposed to mustard and 
lewisite gases and radiation.  These claims are referred to 
the RO for appropriate action.  

In March 2007, a Board Deputy Vice Chairman granted the 
veteran's motion to advance the case on the docket pursuant 
to 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is currently diagnosed as having type II diabetes 
mellitus.  He received the Vietnam Service Medal.  He had 
service at Eielson Air Force base in Alaska from September 
1964 to February 1965 and had a tour in Thailand from May 2, 
1966, to September 2, 1966.

The veteran contends that his diabetes is the result of 
herbicide exposure, to include Agent Orange, during his 
service in the Far East and at an air base in Alaska.  For 
veterans who served in Vietnam between January 9, 1962, and 
May 7, 1975, the provisions of 38 U.S.C.A. § 1116 and 38 
C.F.R. §§ 3.307(a)(6) and 3.309(e) establish a presumption of 
service connection for certain listed diseases that become 
manifest to a compensable degree during a claimant's lifetime 
or within the time limits established in law for specific 
diseases.  Service connection on a presumptive Agent Orange 
basis is available for Type II diabetes mellitus under 
current law.  38 U.S.C.A. § 1116(a)(2)(H); 38 C.F.R. § 
3.309(e).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

In this case, however, the veteran does not argue that he 
served in Vietnam, but rather that he was exposed to dioxins 
and agents comparable to Agent Orange under other 
circumstances including being stationed for a period of time 
in close proximity to the Vietnam border with Thailand.  He 
has submitted copies of maps showing the proximity of his 
location in Thailand to the Vietnam border.

Alternatively, he has submitted press materials relating to 
purported additional dioxin exposure including while 
stationed at Eielson AFB from 1964-1966 where he was working 
in cargo equipment movements and was said to have been 
working in military-confirmed herbicide sprayed areas.  

In the informal written brief submitted in February 2007, the 
veteran's representative cited recent Corps of Engineers 
studies relating to Eielson AFB as being located in the 
Haines-Fairbanks Pipeline Corridor, an area sprayed with 
defoliants comparable to the Agent Orange utilized in 
Vietnam.  The Corps of Engineers report also reportedly 
contained copies of correspondence from the U.S. Army stating 
that the U.S. military used herbicides to defoliate the 
pipeline right-of-way in Alaska.  Furthermore, he stated that 
according to the Corps of Engineer Reports, Eielson Air Force 
Base was one of several areas where the military stored the 
herbicides during the period that the military aircraft 
sprayed the defoliants in proximity to the Haines-Fairbanks 
Pipeline.  He referenced a website:  
http://www.info2.dec.state.ak.us/spar/csp/sites/haines_fair_p
ipe.htm.  On remand, the veteran should provide copies of the 
Corps of Engineers reports and studies and all relevant 
information from the website.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide copies of 
the Corps of Engineers reports and 
studies and all relevant information 
from the website referenced in the 
Written Brief Presentation dated 
February 6, 2007.  

2.  Thereafter, the claim should be 
readjudicated, with application of all 
appropriate laws and regulations, 
including consideration of any 
additional information obtained as a 
result of this remand.  Any additional 
development deemed necessary by the 
AMC/RO should be conducted prior to 
readjudicating the claim.  If the 
decision with respect to the claim 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded an appropriate period of time 
within which to respond thereto.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  The purposes of 
this Remand are to obtain additional information and comply 
with all due process considerations.  No inference should be 
drawn regarding the final disposition of this case as a 
result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

